                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

DIGITAL MEDIA SOLUTIONS, LLC                      )   CASE NO. 1:19-cv-00145
                                                  )
               Plaintiff,                         )   JUDGE DAN AARON POLSTER
                                                  )
         v.                                       )   DEFENDANTS’ ANSWER TO
                                                  )   PLAINTIFF’S COMPLAINT
SOUTH UNIVERSITY OF OHIO, LLC, et                 )
al.                                               )
                                                  )
               Defendants.                        )

         Defendants Dream Center Education Holdings, LLC (“DCEH”),1 Argosy Education

Group, LLC (“Argosy”), and South University of Ohio, LLC (“SUO”) (DCEH, Argosy, and

SUO are collectively “Defendants”), by and through undersigned counsel, for their answer to

Plaintiff Digital Media Solutions, LLC’s (“DMS”) complaint state as follows:

         1.    Defendants admit that DMS provided student lead generation service to them, and

Defendants further admit that DMS invoiced them a total of $252,737.00, which remains unpaid.

Defendants deny the remaining allegations set forth in Paragraph 1 of DMS’s complaint for want

of information sufficient to form a belief as to the truth of these allegations.

         2.    Defendants admit the allegations set forth in Paragraph 2 of DMS’s complaint.

         3.    Defendants deny the allegations set forth in Paragraph 3 of DMS’s complaint for

want of information sufficient to form a belief as to the truth of these allegations.

         4.    Defendants admit the allegations set forth in Paragraphs 4 through 39 of DMS’s

complaint.




1
 DMS’s complaint erroneously refers to DCEH as “DCEH Education Holdings, LLC.” DCEH’s
proper corporate name is Dream Center Education Holdings, LLC.


{01272866-1}
Dated: January 18, 2019                               Respectfully submitted,

                                                      /s/ Robert T. Glickman
                                                      Robert T. Glickman (0059579)
                                                      Robert R. Kracht (0025574)
                                                      Hugh D. Berkson (0063997)
                                                      Nicholas R. Oleski (0095808)
                                                      MCCARTHY, LEBIT, CRYSTAL
                                                         & LIFFMAN CO., LPA
                                                      101 West Prospect Avenue
                                                      1800 Midland Building
                                                      Cleveland, Ohio 44115
                                                      (216) 696-1422 – Telephone
                                                      (216) 696-1210 – Facsimile
                                                      rtg@mccarthylebit.com
                                                      rrk@mccarthylebit.com
                                                      hdb@mccarthylebit.com
                                                      nro@mccarthylebit.com

                                                      Counsel for Defendants


                                  CERTIFICATE OF SERVICE

         The foregoing was electronically filed this 18th day of January, 2019. Notice of this filing

will be sent to all parties by operation of the Court’s electronic filing system. Parties may access

this filing through the Court’s system.

                                               /s/ Robert T. Glickman
                                               Robert T. Glickman (0059579)




{01272866-1}
                                                  2
